January 26, 1918. The opinion of the Court was delivered by
This is an appeal from an order of Judge Peurifoy, reversing a judgment of magistrate's Court, wherein plaintiff recovered a judgment for $25, actual damages, and $50, penalty for injury to a bull, shipped over plaintiff's railroad, and failure to pay same in time required by law. Judge Peurifoy's order states the case fully. The plaintiff by two exceptions challenges the correctness of his decision. The exceptions should be sustained. *Page 108 
The plaintiff was under no obligation, under the facts as detailed in the case, to notify the defendant at the time he received the property that the bull was injured. He testifies that he thought the injury was trivial and did not amount to much. It was the duty of the defendant to unload the bull, and, had it done so, it could have seen, or ought to have seen, the apparent injury. Defendant cannot now be heard to complain of its lost opportunity to see the injury, if any.
The receipt given at the time the bull was received is onlyprima facie evidence as to the condition of the bull. Either party afterwards had the right to show that there was a different condition as to the goods. Neither is the plaintiff estopped, by signing the receipt, from showing that the bull was seriously injured, and not, what he first thought, slightly injured. To hold him estopped under the circumstances would be unreasonable. He had a reasonable time after he received the bull to ascertain the extent of the injury and his damage, if any.
Under his explanation, it was not his duty to call attention, at the time he received the bull, that it was injured. He had a reasonable time thereafter to ascertain the extent of the injury. He paid the freight and signed receipt before he saw the bull, and then he unloaded it.
Judgment reversed, and judgment of magistrate's Court affirmed.
Reversed.